Citation Nr: 1614710	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-11 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the Veteran's debt incurred from October 2009 to October 2010 is valid, to include the amount of $3000 for the advance payment of Post-9/11 GI Bill (Chapter 33) educational assistance benefits.

2.  Entitlement to waiver of indebtedness for the Veteran's incurred debt from October 2009 to October 2010 to include indebtedness for advance payment of Chapter 33 educational assistance benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty for training from January 2001 to August 2011 and active duty from February 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Debt Management Center Committee on Waivers and Compromises in Muskogee, Oklahoma.

The Veteran was scheduled to appear for a personal hearing before a Veterans Law Judge on January 28, 2016.  However, on that day, the Veteran, through his representative, withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

The issue of entitlement to waiver of indebtedness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In October 2009, the Veteran requested an advance payment of Chapter 33 educational assistance benefits in the amount of $3000, thereby creating a valid debt.

2.  From October 2009 to October 2010, the Veteran was paid an additional $3875.96 for Post-9/11 GI Bill benefits; specifically, tuition, books, supplies, and housing allowance.  For the same period, he was owed $4977.95 for Post-9/11 GI Bill benefits, including tuition, books, supplies, and housing allowance.

3.  The Veteran's total debt, including the advance payment of Chapter 33 educational assistance benefits as well as the Post-9/11 GI Bill benefits owed him for tuition, books, supplies, and housing, resulted in a total overpayment of $1898.01.


CONCLUSION OF LAW

A valid debt was properly created resulting from an overpayment of VA Post-9/11 GI bill benefits in the amount of $1898.01.  38 U.S.C.A. §§ 501, 3323 (West 2014); 38 C.F.R. § 21.9695 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

This appeal involves the validity of the creation of an overpayment and a request for waiver of recovery of overpayment.  Therefore, the duty to notify provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004).  To the extent that VA's duty to assist may apply (see Edwards v. Peake, 22 Vet. App. 57, 60 (2008)), the Board finds no deficiency.  The Veteran has not identified any additional evidence necessary to decide the appeal, or any other deficiency in the duty to assist that would result in prejudice by the Board proceeding with an appellate decision.

II.  Validity of the Debt

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009.  These regulations are codified at 38 C.F.R. §§ 21.9500-21.9770.  In general, VA determines the amount of educational assistance payable for an approved program of education under Chapter 33 based on the aggregate length of creditable active duty service after September 10, 2001.  See 38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.  The maximum rate of 100 percent is payable to a Veteran who served at least 36 months of active duty after September 10, 2001, as in this case.  38 C.F.R. § 21.9640(a).  An overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual.  38 U.S.C.A. § 3323; 38 C.F.R. § 21.9695.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2015); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

The Veteran claims that he was entitled to the $3,000.00 in question as he was properly enrolled in an educational program in the Fall of 2009.  See the VA Form 9 dated May 2011.  He has also expressed disagreement with the amount of tuition and fees he was owed by VA.  See the Veteran's statement received December 2010.  Accordingly, the Veteran has challenged the validity of the debt itself, and therefore the Board must consider that portion of the claim before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998).

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award. Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2015); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The United States Court of Appeals for Veterans Claims (Court) noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).  In other words, if a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there would be no overpayment charged to the Veteran for an overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).

Upon review of the evidence, the Board finds that the Veteran's debt was validly created.  The Veteran applied for education benefits under the Post-9/11 GI Bill and was granted entitlement in an October 2009 letter.  VA offered an advance payment option of up to $3,000 to Post-9/11 GI Bill participants that had not yet received their benefits for the Fall 2009 enrollment period.  The Veteran acknowledges, and the evidence demonstrates, that he chose to receive the full amount in an advance payment, which was sent to him on October 19, 2009.  The $3,000 was to be deducted from future payments of education benefits made to the Veteran's educational institution.  Given that the advance payment by definition necessitated the creation of a debt, the Board concludes that the debt in the amount of $3,000 for an advance payment of VA education benefits was properly created.

At the time of his application, the Veteran indicated that he was enrolled at San Joaquin Delta College for the Fall 2009 semester.  In December 2009, VA received an enrollment certification from San Joaquin Delta College indicating the Veteran was enrolled for 9 credit hours from January 19, 2010 to May 28, 2010 with a total tuition of $312.00.  VA subsequently issued a book/supplies payment of $300.02 to the Veteran and sent a tuition payment of $187.20 to the educational institution on the Veteran's behalf.  In February 2010, VA provided a housing allowance payment of $282.00 for the period from January 19, 2010 to January 31, 2010.  In February 2010, the VA Debt Management Center began collecting the advance payment.  In March 2010, VA paid a housing allowance for the Veteran of $705.00 for the month of February 2010.  In March 2010, VA was notified by the Veteran's educational institution that he had reduced his credits to 4 hours, effective February 24, 2010.  The school reported the tuition as $182.00.  In April 2010, VA released a housing allowance payment of $705.00 for the month of March 2010.  In April 2010, VA received a notice from San Joaquin Delta College indicating that the Veteran was enrolled for 7 credit hours from June 7, 2010 to July 16, 2010; tuition was reported as $182.00.  In April 2010, VA received notice from the educational institution that the Veteran reduced his credits to 3 distance hours, effective April 6, 2010; tuition was reported as $78.00.  For the month of April 2010, VA also released a housing allowance payment of $705.00.  In May 2010, VA released a book/supplies payment of $175.01.  VA also sent a tuition payment of $109.20 to the school on the Veteran's behalf.  In June 2010, VA received notice from San Joaquin Delta College that the Veteran had withdrawn from the term beginning June 7, 2010.  In June 2010, VA withheld the Veteran's housing payment of $23.50 and applied it towards his overpayment.  In August 2010, VA withheld the Veteran's housing payment of $94.64 and applied it towards his debt.  In September 2010, VA receive an enrollment certification from San Joaquin Delta College reporting a retroactive term from August 17, 2009 to December 18, 2009 with 12 credit hours; tuition and fees were indicated as $0.00.  The school also submitted a contemporaneous notice reporting the Veteran's reduction from 12 hours to 9 hours and then from 9 hours to 6 hours for the same period.  The school also reported the Veteran's withdrawal from the Fall 2009 term, effective November 16, 2009.  In October 2010, VA withheld $1031.47 of the Veteran's housing allowance and applied it towards his debt.  VA also withheld the Veteran's book/supplies payment of $300.00; it was applied to his debt.  VA subsequently released the remaining housing allowance payment of $707.53.

Thus, the record demonstrates that the Veteran was paid $6875.96 from October 2009 through October 2010, including the $3000 advance payment.  He was due $4977.95 for housing, books, supplies, and tuition for the same period.  Accordingly, a total overpayment of $1898.01 was created.

To the extent that the Veteran is arguing he is owed additional tuition and fees based upon his enrollment in educational programs from Fall 2009 to Fall 2010, the Board notes that the Veteran was not owed tuition/fees for courses that he did not complete.  In calculating an overpayment amount for an individual who does not complete one or more courses in the certified period of enrollment for which he received payment, and who does not substantiate mitigating circumstances for not completing such course or courses, VA will establish an overpayment equal to the amount of educational assistance paid for the course or courses not completed during the certified period of enrollment.  38 C.F.R. § 21.9695(4)(i) (2015).  The Veteran's own actions (withdrawing from courses/reducing credit hours) resulted in the payment of VA education benefits to which he was not entitled.

Thus, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An overpayment of VA Post-9/11 GI bill benefits in the amount of $1898.01 was properly created.


REMAND

As the Veteran's debt was found to be validly created, the Board turns to the issue of whether this debt may be waived.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issue on appeal must be remanded for further development.
Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  38 C.F.R. § 1.965 (2015).

In determining this, consideration will be given to the following factors, which are not intended to be all-inclusive:  (1) the fault of the debtor; (2) balancing of faults between the debtor and the VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the Veteran; (5) the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).  When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the Veteran the benefit of the doubt.  38 U.S.C.A. § 5107(b); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

Here, the Veteran asserts that it would be against equity and good conscience for VA to collect the incurred debt of $1898.01 due to his current financial hardship.  See the Veteran's VA Form 9 dated May 2011.

In April 2010, the Veteran submitted a Financial Status Report, which listed his total monthly income as $705.00 and his monthly expenses as $1980.00.  He has not submitted an updated Financial Status Report during the pendency of the appeal.  As such, the Board finds that the matter must be remanded in order for the Veteran to provide an updated Financial Status Report.
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit a current Financial Status Report.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


